81280: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26276: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81280


Short Caption:WU VS. PETITTICourt:Supreme Court


Related Case(s):73231, 73231-COA, 80827, 82784


Lower Court Case(s):Clark Co. - Eighth Judicial District - A723932Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRulian WuShauna B. Brennan
							(Brennan Legal Counsel Group, PLLC)
						


RespondentMarie PetittiPatrick R. Millsap
							(Wallace & Millsap LLC)
						Fred M. Wallace
							(Wallace & Millsap LLC)
						James M. Walsh
							(Walsh & Rosevear)
						


RespondentPaul U. PawlikPatrick R. Millsap
							(Wallace & Millsap LLC)
						Fred M. Wallace
							(Wallace & Millsap LLC)
						James M. Walsh
							(Walsh & Rosevear)
						





Docket Entries


DateTypeDescriptionPending?Document


06/08/2020Filing FeeFiling Fee Paid. $250.00 from Brennan Legal Counsel Group.  Check no. 2635. (SC)


06/08/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-21400




06/08/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-21405




06/09/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-21559




06/22/2020Transcript RequestFiled Certificate of No Transcript Request.  (SC)20-23096




06/22/2020MotionFiled Appellant's Motion to Consolidate Appeals 81280 and 80827.  (SC)20-23099




06/25/2020Docketing StatementFiled Docketing Statement. (SC)20-23629




07/01/2020Order/ProceduralFiled Order Dismissing Appeal. This court lacks jurisdiction and "dismisses the appeal in Docket No. 80827." Given this dismissal, The motion to dismiss is denied as moot. Further, the June 23, 2020, motions to consolidate these appeals are denied. Nos. 80827/81280. (SC).20-24477




11/10/2020Order/ProceduralFiled Order to File Documents. Appellant's Opening Brief and Appendix due: 14 days. (SC).20-41059




11/13/2020BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED ON 11/13/2020). (SC)


11/13/2020Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days. (SC)20-41588




11/23/2020BriefFiled Appellant's Opening Brief and Appendix, Vols. 1 - 7.  (REJECTED - APPENDIX ATTACHED 11/24/2020).  (SC)


11/23/2020AppendixFiled Appendix to Opening Brief -  Vols. 8 - 17.  (REJECTED).  (SC)20-42750




11/23/2020AppendixFiled Appendix to Opening Brief - Vol. 18 - 22.  (REJECTED).  (SC)20-42751




11/24/2020BriefFiled Appellant's Opening Brief.  (SC)20-42778




11/24/2020AppendixFiled Appendix to Opening Brief - Volume I.  (SC)20-42779




11/24/2020AppendixFiled Appendix to Opening Brief - Volume II.  (SC)20-42780




11/24/2020AppendixFiled Appendix to Opening Brief - Volume III.  (SC)20-42781




11/24/2020AppendixFiled Appendix to Opening Brief - Volume IV.  (SC)20-42782




11/24/2020AppendixFiled Appendix to Opening Brief - Volume V.  (SC)20-42783




11/24/2020AppendixFiled Appendix to Opening Brief - Volume VI.  (SC)20-42784




11/24/2020AppendixFiled Appendix to Opening Brief - Volume VII.  (SC)20-42785




11/24/2020AppendixFiled Appendix to Opening Brief - Volume VIII.  (SC)20-42787




11/24/2020AppendixFiled Appendix to Opening Brief - Volume IX.  (SC)20-42788




11/24/2020AppendixFiled Appendix to Opening Brief - Volume X.  (SC)20-42790




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XI.  (SC)20-42791




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XII.  (SC)20-42792




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XIII.  (SC)20-42793




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XIV.  (SC)20-42795




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XV.  (SC)20-42797




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XVI.  (SC)20-42798




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XVII.  (SC)20-42799




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XVIII.  (SC)20-42800




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XIX.  (SC)20-42802




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XX.  (SC)20-42803




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XXI.  (SC)20-42804




11/24/2020AppendixFiled Appendix to Opening Brief - Volume XXII.  (SC)20-42805




11/24/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix.  (SC)20-42861




11/25/2020Notice/IncomingFiled Certificate of Mailing Motion to Extend Time to File. (SC).20-43056




12/02/2020Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time to file the opening brief is granted.  The opening brief and appendix were filed on November 24, 2020.  Respondents shall have until December 24, 2020, to file and serve the answering brief.  (SC)20-43603




12/03/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answering Brief due:  January 7, 2021.  (SC)20-43834




01/06/2021MotionFiled Respondents' Motion to Extend Time to File Answering Brief. (REJECTED PER NOTICE ISSUED ON 1/7/21) (SC)


01/07/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance. (SC)21-00368




01/07/2021Notice/IncomingFiled Respondent's Notice of Association of Counsel for both Respondents'. (Patrick R. Millsap and F. McClure Wallace) (SC)21-00429




01/07/2021MotionFiled Respondents' Motion to Extend Time to File Answering Brief. (SC)21-00430




02/08/2021Order/ProceduralFiled Order.  The clerk of this court shall add  attorneys F. McClure Wallace and Patrick R. Millsap of the law firm of Wallace & Millsap LLC to the docket in this appeal.  Respondents have filed a motion requesting a 90-day extension of time to file the answering brief.  The motion is denied.  Respondents shall have 14 days from the date of this order to file and serve the answering brief.  (SC)21-03713




02/22/2021BriefFiled Respondents' Answering Brief. (SC)21-05156




02/22/2021Notice/OutgoingIssued Notice to Provide Proof of Service for Answering Brief.  Due date: 10 days. (SC)21-05183




02/25/2021Notice/IncomingFiled Respondent's Proof of Service. (SC)21-05566




04/09/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


08/31/2021MotionFiled Motion to Extend Time to File Opening Brief. (REJECTED PER 8/31/21 NOTICE, WRONG CASE). (SC)


08/31/2021Notice/OutgoingIssued Notice of Rejection of Filed Document (Respondent's Motion to Extend Time to File Opening Brief.) (SC)21-25351




09/02/2021MotionFiled Stipulation/Dismiss Appeal. (REJECTED PER NOTICE ISSUED ON 9/2/21) (SC)


09/02/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-25581




09/05/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-25800




09/10/2021Order/DispositionalFiled Order Dismissing Appeal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued. (SC)21-26276





Combined Case View